Citation Nr: 0526873	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  98-04 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent, for 
the period from March 1, 1997 to October 15, 1997, for left 
knee internal derangement.

2.  Entitlement to an evaluation in excess of 20 percent, 
effective October 16, 1997, for left knee internal 
derangement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to 
January 1996.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2003, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, for additional development.  
The case is now before the Board for final appellate 
consideration.

The Board's October 2003 remand mistakenly stated that the 
claim was on appeal from several rating decisions, including 
one dated in April 1996.  The rating decision on appeal was 
in fact dated in August 1997.  The significance of this fact 
is that the veteran is not appealing the original assignment 
of disability evaluation following an award of service 
connection.  His claims are for increased evaluations, not 
increased initial evaluations, and Fenderson v. West, 12 Vet. 
App. 119 (1999) does not apply.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that, for the period 
from March 1, 1997 to October 15, 1997, the veteran's left 
knee internal derangement did not result in moderate 
recurrent subluxation or lateral instability, limitation of 
flexion to 30 degrees or limitation of extension to 15 
degrees.  

3.  The competent medical evidence shows that, for the period 
beginning October 16, 1997, the veteran's left knee internal 
derangement has not resulted in severe recurrent subluxation 
or lateral instability, limitation of flexion to 15 degrees 
or limitation of extension to 20 degrees.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent, for the period from March 1, 1997 to October 15, 
1997, for left knee internal derangement have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2004).

2.  The schedular criteria for an evaluation in excess of 20 
percent, effective October 16, 1997, for left knee internal 
derangement have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the August 1997 rating decision on 
appeal, the October 1997 statement of the case, and various 
supplemental statements of the case (SSOCs), dated as 
recently as June 2005.  Additionally, the RO sent the veteran 
a letter in May 2004 that explained the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence; listed the evidence; and asked the veteran 
to submit and authorize the release of additional evidence.  
Furthermore, the June 2005 SSOC included the text of the 
relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA also 
conducted relevant VA medical examinations.  There is no 
indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's left knee has been evaluated on the basis of 
instability.  Slight recurrent subluxation or instability of 
the knee warrants a 10 percent evaluation, moderate recurrent 
subluxation or instability of the knee is rated 20 percent 
and severe recurrent subluxation or instability of the knee 
is rated 30 percent.  Diagnostic Code 5257.

The Board notes that in VAOPGCPREC 23-97, it was held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003-5010 and 
Diagnostic Code 5257 based on additional disability.  It was 
specified that, for a knee disorder already rated under 
Diagnostic Code 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261.  Hence, if a claimant has a disability rating 
under Diagnostic Code 5257 for instability of the knee and 
there is also X-ray evidence of arthritis and limitation of 
motion, a separate rating is available under Diagnostic Code 
5003 or Diagnostic Code 5010.  Likewise, if a claimant has a 
disability rating under Diagnostic Code 5003 for arthritis of 
the knee, and there is evidence of instability, a separate 
rating is available under Diagnostic Code 5257.  See 
VAOPGCPREC 9-98.  In this case, however, there is no X-ray 
evidence of arthritis.  Accordingly, separate evaluations for 
arthritis are not warranted under the cited legal authority.

The Rating Schedule also addresses limitation of motion of 
the knee.  Limitation of flexion of a knee to 45 degrees 
warrants a 10 percent evaluation, limitation of flexion of a 
knee to 30 degrees warrants a 20 percent evaluation, and 
limitation of flexion of the knee to 15 degrees is rated 30 
percent.  Diagnostic Code 5260.  Limitation of extension of a 
knee to 10 degrees is rated 10 percent, limitation of 
extension to 15 degrees is rated 20 percent, and limitation 
of extension to 20 degrees warrants a 30 percent evaluation.  
Diagnostic Code 5261.  Separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same knee joint.  See VAOPGCPREC 9-2004. 

Turning to the evidence of record, VA treatment records show 
that the veteran has received treatment for the left knee 
during the appeal period.  A January 1997 VA surgical report 
shows that the veteran underwent surgical arthroscopy of the 
left knee for internal derangement of the left knee.  

The report of a March 1997 VA examination provides that the 
veteran complained of posterior knee pain, and posterior 
medial and lateral joint line pain.  He described episodes of 
giving away and locking that were intermittent in nature.  
The giving away seemed more muscular than ligamentous.  

On physical examination, the veteran walked with a slightly 
antalgic gait on the left with the knee in a slightly fixed 
position.  He was unable to toe-walk or heel-walk on that 
side, secondary to pain.  The left lower extremity motor 
examination was hampered by pain and all muscle groups were 
4+/5, hampered only by pain.  The left knee had mild to 
moderate effusion.  He was exquisitely tender along the 
posterolateral corner and posteromedial corner of the left 
knee.  He was tender to palpation directly posterior in the 
knee at the approximate level of the gastrocnemius insertion.  
He felt ligamentously stable.  He had normal Lachman's, no 
varus or valgus instability, negative McMurray's and normal 
posterior Drawer's.  

The assessment was internal derangement of the left knee, 
status-post arthroscopy.  The examiner noted that it was 
difficult to tell at this point which problems were post-
surgical and which were a direct result of his injury.  There 
was no good explanation for the posterior knee pain.  The 
examiner noted that additional testing and review of records 
was necessary.  

The report of a June 1997 VA examination provides that the 
veteran complained of diffuse aching pain about the left 
knee, both anteriorly and posteriorly on both sides.  He 
reported transient entrapment episodes in which the knee 
would snap and he had required assistance to regain normal 
motion by self-manipulation of the joint.  

On physical examination, the veteran walked with a cane, but 
could walk without it, although he demonstrated a mild limp 
that was non-specific.  There was no swelling, effusion or 
deformity noted.  There was no evidence of joint laxity, 
patella hypermobility or instability with the grinding test.  
There was diffuse tenderness, not well localized, with no 
crepitation on motion.  There was no thigh atrophy.  Range of 
motion was 130 degrees flexion and extension to zero degrees.  
The diagnosis was pain, left knee, etiology undetermined.  

The report of a June 1998 VA examination provides that the 
veteran reported chronic left knee pain occurring in an 
intermittent pattern, mostly during bad weather days or with 
distance walking beyond 300 yards.  The joint also swelled up 
after walking.  There was also frequent popping and cracking 
that occurred 4 to 5 times a month and resulted in wobbling 
from side to side.  The veteran had difficulty walking and 
going up or down stairs.  He tried to avoid kneeling and 
squatting due to pain.  The veteran used a knee brace as 
needed.  He presently did not work (since 1996) but was a 
truck driver.  

On physical examination, the veteran was ambulatory with a 
grossly antalgic gait on the left side, without any aid.  
There was diffuse tenderness over the left knee, mostly over 
the mediolateral condyle area, and also patellar compression 
tenderness with slight patellar floating.  Lachman's test was 
negative, McMurray's was positive medially, and compression 
Apley's test was positive.  There was 5 degrees flexion 
position of the left knee due to pain.  Painless active range 
of motion of the left joint was from zero to 90 degrees in 
forward flexion, -5 degrees in backward extension, and 4/5 in 
grade of muscle strength throughout the left lower extremity.  
The veteran was very sensitive to touch over the distal thigh 
as well.  The left leg had no apparent muscle wasting and was 
sensitive to the touch, mostly the distal thigh muscles near 
the knee joint.  There was evidence of a bony prominence of 
the tibial plateau region.  Recent radiographic studies (May 
1998) showed possible minimal spurring of the left patellar 
joint.  The pertinent assessment was residuals from history 
of strain injury, and suspected medial menisci deterioration.  
An addendum provided that according to a February 1998 report 
from the orthopedic clinic at the Hershey Medical Center, the 
veteran had left knee pain and instability, and 
chondromalacia.  

The report of a May 1999 MRI conducted by VA gives a clinical 
history of left knee swelling, rule out internal derangement.  
The impression was distension of the infrapatellar bursa with 
fluid, small Baker's cyst, and sprain of the medial 
collateral ligament.  

A September 2000 VA hospital report notes that during the 
prior evening, the veteran was standing and heard a pop near 
his left knee and then noticed numbness of the left leg from 
the waist down.  It was also completely weak and he could not 
move his left leg, from the waist to the toes.  A CAT scan 
performed at a private hospital was negative.  The veteran 
currently had full range of motion of all extremities, back 
and hips.  He was examined and cleared by Neurology, who did 
not feel he had a true neurological deficit.  The veteran was 
to follow up with Physical Therapy as an outpatient.  The 
admission and discharge diagnosis was left lower extremity 
weakness.  

The report of a January 2002 VA examination provides that the 
veteran complained of knee pain continuing after surgery, 
that was present every day.  He reported frequent buckling 
episodes, that occurred 3 to 4 times a week.  During these 
episodes, he felt that the leg rotated externally and his 
patella was laterally placed.  When this occurred, he was 
usually able to gradually unlock the joint by rest and 
forcible extension.  He thought the joint swelled from time 
to time.  

On physical examination, the veteran walked without a limp.  
Range of knee motion was from zero to 135 degrees.  
Quadriceps power was excellent.  He had slight genu valgus 
confirmation of each knee.  There was slight hypermobility of 
the patella with manipulation.  There was no definite 
ligamentous instability.  There was no joint effusion noted 
in either knee. No localized tenderness was noted.  
Radiographic examination showed old Osgood-Schlatter's 
disease involving the left knee with non-union of the tibial 
apophysis.  The pertinent impression was recurring 
subluxations, left patella.  The examiner opined that the 
veteran's chief pathology was recurring subluxation of the 
left knee.  

The report of a March 2005 VA examination provides that the 
veteran complained of left knee pain, especially with weight-
bearing.  He had to shift the weight from the left knee after 
about 10 minutes of standing and had to rest after walking 
100-200 yards.  He worked as a truck driver.  He could 
perform his duties without disability but with occasional 
pain.  Activities of daily living were not adversely 
affected. The veteran avoided running and squatting but could 
climb stairs without significant pain.   During episodes of 
increased pain, he dealt with the pain with rest but stated 
that his range of motion and other objective functional 
aspects were adversely affected by the increased pain.  He 
got an occasional click from standing from a squat or other 
strenuous extension.  The left knee fatigued more easily than 
the right and had felt uncoordinated two times in the past. 

On physical examination, there was no redness, swelling or 
deformity.  The joint was stable in all planes.  Drawer's 
sign and McMurray's testing were negative.  Range of motion 
was from zero to 130 degrees of flexion and back to zero 
without expressions of pain or any palpable crepitus.  There 
was no objectively observed pain behavior.  There were no 
related neurological or muscular complaints.  The diagnosis 
was status-post surgical repair of prior internal derangement 
of the left knee with subsequently recurrent moderate pain.  
There was no clinical evidence of a physical impairment of 
the joint.  A follow-up notation provides that there was no 
pain on motion or flare-ups except as stated above.  There 
was no additional limitation by pain, fatigue, weakness or 
lack of endurance following repetitive use.  The radiographic 
impression was old Osgood-Schlatter's deformity of the 
proximal left tibia, no evidence of acute injury or 
significant arthropathy.  

An April 2005 addendum provides that a review of the claims 
file did not change the opinion expressed in the March 2005 
report.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent, 
for the period from March 1, 1997 to October 15, 1997, for 
left knee internal derangement.

The evidence of record dated during this period shows that 
the veteran's left knee was ligamentously stable and had no 
varus or valgus instability, evidence of joint laxity, 
patella hypermobility or instability.  Thus, an evaluation in 
excess of 10 percent is not warranted under Diagnostic Code 
5257.  

The veteran's range of motion also fails to warrant an 
evaluation in excess of 10 percent, under either Diagnostic 
Codes 5260 or 5261.  Further, the preponderance of the 
evidence is negative for any indication that DeLuca factors 
result in symptoms comparable to the manifestations required 
by an evaluation in excess of 10 percent, as set forth in 
Diagnostic Codes 5260 and 5261.  Thus, even with 
consideration of the DeLuca factors, the veteran's left knee 
disability does not warrant an evaluation in excess of 10 
percent for the period from March 1, 1997 to October 15, 
1997.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet App at 202.

The Board also finds that the preponderance of the evidence 
is against an evaluation in excess of 20 percent, effective 
October 16, 1997, for left knee internal derangement.  

The June 1998 VA examination did find that the veteran had 
left knee instability.  However, the report of the January 
2002 VA examination provides that while there was recurring 
subluxation, there was no definite ligamentous instability.  
The March 2005 VA examination that the joint was stable in 
all planes, and Drawer's sign and McMurray's testing were 
negative.  Thus, an increased evaluation is not warranted 
under Diagnostic Code 5257.  

The veteran's range of motion also fails to warrant an 
evaluation in excess of 20 percent under either Diagnostic 
Codes 5260 or 5261.  Again, the preponderance of the evidence 
is negative for any indication that DeLuca factors result in 
symptoms comparable to the manifestations required by an 
evaluation in excess of 20 percent, as set forth in 
Diagnostic Codes 5260 and 5261.  The March 2005 examination 
found that there was no clinical evidence of a physical 
impairment of the joint, and no additional limitation by 
pain, fatigue, weakness or lack of endurance following 
repetitive use.  Thus, even with consideration of the DeLuca 
factors, the veteran's left knee disability does not warrant 
an evaluation in excess of 20 percent, effective October 16, 
1997.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet App at 202.

The Board recognizes the veteran's assertions that the 
symptoms of his left knee disability warrant the claimed 
increased evaluations.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as questions relating to criteria for a higher rating 
that require a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
As a result, his own assertions do not constitute competent 
medical evidence that the symptoms caused by his service-
connected left knee disability warrant the claimed increased 
evaluations under the applicable criteria.  

The Board observes that in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (2004).  "The governing norm in these exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

Nevertheless, the Board finds no evidence of any exceptional 
disability picture in this case at any time during the appeal 
period.  There is no evidence in the claims file of 
particular circumstances that render impractical the 
application of the regular rating criteria to the veteran's 
disability, nor is there any indication that it has required 
any recent hospitalization.  There is no documentary evidence 
that because of his left knee disability the veteran has been 
uniquely economically harmed beyond the degree of disability 
anticipated by his current evaluations.  He has submitted no 
employment or medical records showing that his disability 
interferes with employment to an extent not contemplated by 
his current evaluations.  

The Board recognizes that the June 1998 VA examination report 
provides that the veteran was not employed at that time.  
There is no evidence that this unemployment was due to the 
veteran's left knee disability.  The March 2005 VA 
examination report states that the veteran was employed as a 
truck driver, and there was no clinical evidence of a 
physical impairment of the joint. 

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no such factors are apparent from a 
review of the record before the Board.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 10 percent, for the period from 
March 1, 1997 to October 15, 1997, for left knee internal 
derangement is denied.

An evaluation in excess of 20 percent, effective October 16, 
1997, for left knee internal derangement is denied.



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


